Citation Nr: 0801499	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-14 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 
percent for post traumatic stress disorder (PTSD).  

2.  Entitlement to a disability rating in excess of 40 
percent for right sciatica including lumbar pain and right 
knee weakness.  

3.  Entitlement to a disability rating in excess of 10 
percent for diabetes mellitus.

4.  Whether there was clear and unmistakable error (CUE) in a 
September 23, 1969, rating decision and in a February 24, 
1971, rating decision that assigned 10 percent rating for 
residuals of a bullet wound in the abdomen.  


REPRESENTATION

Appellant represented by:	Robert G. Eastman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and step-daughter


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that assigned a 70 percent rating for 
PTSD and continued a 40 percent rating for right sciatica, 
including lumbar pain and right knee weakness.  

This matter also arises from a February 2006 rating decision 
that continued a 10 percent evaluation for diabetes mellitus, 
and from an August 2007 rating decision that did not find 
clear and unmistakable error in rating decisions dated 
September 23, 1969, and February 24, 1971, which assigned a 
10 percent rating for residuals of bullet wound in the 
abdomen.  Those two issues are REMANDED to the RO via the 
Appeals Management Center in Washington, D.C. 

The veteran presented testimony at a personal hearing in June 
2007 before the undersigned.  It appears that the veteran, 
through his attorney, raised an issue of clear and 
unmistakable error in prior ratings pertaining to PTSD, and 
this is referred to the RO for further clarification and 
appropriate development.  



FINDINGS OF FACT

1.  At a Board hearing in June 2007, the veteran withdrew his 
appeal on the issue of entitlement to a disability rating in 
excess of 40 percent for service-connected right sciatica 
including lumbar pain and right knee weakness.

2.  With consideration of the doctrine of reasonable doubt, 
the veteran's PTSD is manifested by symptoms including 
nightmares, flashbacks, sleep disturbance, depression, 
anxiety, hypervigilance, startle response, hallucinations, 
and suicidal ideation resulting in total occupational and 
social impairment.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the appellant on the issue of entitlement to a disability 
rating in excess of 40 percent for service-connected right 
sciatica including lumbar pain and right knee weakness have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2007).

2.  Resolving all doubt in favor of the veteran, the 
schedular criteria for a 100 percent disability rating for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code (DC) 9411 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and to assist

In view of the favorable disposition of the claim for an 
increased rating for PTSD, and the withdrawal of the claim 
for an increased rating for sciatica, no useful purpose would 
be served by further discussion or analysis of VA's duties to 
notify and assist claimants.  Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007), 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.316(a) (2007).  

Right sciatica including lumbar pain and right knee weakness

The Board finds that the criteria for withdrawal of a 
substantive appeal by the appellant on the issue of 
entitlement to a disability rating in excess of 40 percent 
for service-connected right sciatica including lumbar pain 
and right knee weakness have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  38 C.F.R. § 20.202 (2007).  
Appeal withdrawals must be in writing, except for appeals 
withdrawn on the record at a hearing, at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2007).  
Withdrawal may be made by the appellant or by his authorized 
representative.  38 C.F.R. § 20.204 (2007).  At a June 2007 
hearing before the undersigned Veterans Law Judge, the 
appellant withdrew his appeal as to the issue of entitlement 
to a disability rating in excess of 40 percent for right 
sciatica, including lumbar pain and right knee weakness.  
There remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal as to the issue of 
entitlement to a disability rating in excess of 40 percent 
for service-connected right sciatica including lumbar pain 
and right knee weakness, and it is hereby dismissed.

PTSD

The veteran seeks a 100 percent schedular disability rating 
for service-connected PTSD.  He contends that his symptoms 
are more consistent with the criteria for a 100 percent 
disability rating.

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2007).  
The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate diagnostic 
codes identify various disabilities.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).  
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2007); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the 
Board must consider whether the criteria for a higher rating 
have been met during the entire appeal period under 
consideration to determine if a staged rating is warranted.  
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007)

The veteran's service-connected PTSD is currently rated as 70 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
(DC) 9411.  Under that code PTSD will be evaluated in 
accordance with the General Rating Formula for Mental 
Disorders which provides that a 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The psychiatric symptoms listed in the rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

A December 1995 rating decision service connection for PTSD 
and assigned a 50 percent rating, effective from August 1993.  
At a June 1995 VA examination, the veteran reported that he 
suffered multiple gunshot wounds in service.  Since the war 
he became very emotional at times and experienced nightmares, 
insomnia, and cold sweats.  He had trouble relating to 
people, and could not handle any stress or being inside 
buildings.  He was gainfully employed.  

At a September 1997 VA examination, he continued to 
experience nightmares, flashbacks, and insomnia.  He avoided 
crowds, had difficulty focusing, and had bad memories from 
Vietnam.  While talking about Vietnam he became very 
emotional.  He was gainfully employed because he worked 
mainly by himself outside.  His Global Assessment of 
Functioning (GAF) score was 50. 

In August 2003, he requested an increased rating and 
submitted a report of an August 2003 evaluation by a private 
medical doctor who had also evaluated the veteran in November 
1998 for a Social Security claim.  The veteran reported that 
he had stopped working approximately five years earlier 
because of his physical combat injuries combined with his 
PTSD.  He had flashbacks, intrusive thoughts, and nightmares.  
He had difficulty talking about his war injuries and 
experiences and getting along with people.  He reported 
having suicidal thoughts and acting in a suicidal fashion.  
The examiner found that the veteran had been unable to 
function in any work capacity for five years and assigned a 
GAF score of 25-30 with a maximum of 35 over the course of 
the previous year.  

The private psychiatric consultant opined that due to severe 
symptoms the veteran lived in virtual isolation in the 
community and avoided all personal contact except with his 
wife and a few personal friends from Vietnam.  He had totally 
incapacitating psychoneurotic symptoms.  He was demonstrably 
unable to obtain or retain employment.  The examiner also 
opined that the physical injuries sustained in Vietnam were 
progressive and increasing to the extent that they were 
increasing the veteran's level of stress and causing his PTSD 
to worsen.  

At a February 2004 VA psychiatric examination, the veteran 
reported that he had stopped working due to physical 
problems.  He also reported having had chronic conflict with 
both employees and customers.  He avoided conflict by staying 
home and he did not interact with people.  He was married, 
but was distant from his two children from a previous 
marriage.  He had one close friend and no social friends.  He 
enjoyed spending time in the woods where he was away from 
people.  He was alert and fully oriented aside from missing 
the correct date by one day.  Testing results suggested 
possible deficits with concentration and/or recent memory.  
There was no evidence of remote memory problems.  His speech 
was normal for rate and volume.  It was clear, coherent, and 
goal directed.  He denied suffering from auditory or visual 
hallucinations.  His affect was blunted and his mood was 
tense.  He was depressed, particularly when he thought about 
Vietnam.  He suffered sleep impairment.  He had fleeting 
thoughts of suicidal ideation, but denied having intent or 
plan.  He felt very uncomfortable in crowds.  He had 
nightmares and flashbacks with complete disassociation.  He 
reported feeling detached all the time and had a sense of a 
foreshortened future.  He had nightly sleep problems, daily 
anger outbursts, and concentration problems most of the time.  
He also had depression which the examiner felt was associated 
with PTSD.  The GAF related to PTSD was 40.  The examiner 
opined that the veteran's symptoms appeared to have a serious 
to a major impact upon his level of functioning.  The 
examiner noted that the veteran was distant from his two 
children, had only one friend, and he was no longer able to 
work, in part, because of chronic conflict with customers and 
co-workers.  

Based on the above, the RO assigned a 70 percent disability 
rating for PTSD, effective from March 2003.  

At an August 2005 VA examination in August 2005 the veteran 
was not oriented to time.  His short term memory was 
impaired.  His speech was clear, coherent, and goal directed.  
He reported hearing voices suggestive of possible flashbacks 
and also reported having visions which involved events from 
Vietnam.  His affect was tense.  His symptoms included 
suicidal ideation but he denied either an intent or plan to 
harm himself.  He also frequently felt anxious, was 
hypervigilant, and experienced a startle response which 
caused him to feel jumpy.  The examiner found that the 
veteran's PTSD symptoms appeared to be significant as he 
reported constant hypervigilance, frequent anger, constant 
sense of detachment, daily intrusive memories, and frequent 
nightmares.  He was retired because of medical reasons.  He 
had a positive marriage and only had one close friend.  His 
GAF score associated with PTSD was 45.  

When seen in November 2005 and February 2006 for follow-up 
regarding medication prescribed to alleviate depressive and 
anxiety symptoms, his GAF score was 45.  

The veteran testified in June 2007 as to his PTSD symptoms, 
treatment and affect on his daily life.  He testified that he 
thought all the time about Vietnam, had difficulty sleeping, 
and spent most of his time outside near his house.  He 
testified as to seeing people running through the woods.  He 
would forget to do things such as take his medication and do 
things at home.  He did not feel that with his PTSD he could 
hold a job.  After testifying, he left the hearing room as he 
was feeling uncomfortable.  Two witnesses testified as to 
their observations of the veteran's symptoms.  

Having carefully reviewed the entire record, the Board finds 
that the evidence is in equipoise regarding whether the 
criteria for an increased rating.  Therefore, this is an 
appropriate case in which to invoke VA's doctrine of 
reasonable doubt and to grant an increased rating.  The Board 
finds the evidence to be in relative equipoise as to whether 
the veteran's PTSD warrants the assignment of a 100 percent 
evaluation under Diagnostic Code 9411 and the increased 
rating will be allowed.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness.  Diagnostic 
and Statistical Manual of Mental Disorders, American 
Psychiatric Association, at 32 (4th ed. 1994) (DSM- IV); 38 
C.F.R. §§ 4.125(a), 4.130 (2007).  The United States Court of 
Veterans Appeals, in Carpenter v. Brown, 8 Vet. App. 240 
(1995), recognized the importance of the GAF score and the 
interpretations of the score.  GAF scores ranging between 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score in the range of 31 to 40 contemplates some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work.)  A GAF in 
the range of 21 to 30 reflect behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  DSM 
IV.

Essentially, in this case, the evidence of record 
substantiates the extent of mental impairment necessary to 
warrant a higher rating of 100 percent.  The veteran's mental 
disorder affects his abilities to function both in an 
occupation and socially, with such deficiencies as 
depression, anxiety, a constant sense of detachment, startle 
response, flashbacks, nightmares, hypervigilance, 
irritability, hallucinations, suicidal ideation, and sleep 
impairment.  Thus, as supported by the evidence of record, 
the veteran's symptoms of PTSD more nearly approximate the 
level of impairment associated with a 100 percent rating.  
During the pertinent period, his GAF scores ranged from 25 to 
45 which reflect serious symptoms.  He isolated himself 
except for contacts with his wife and one friend.  Therefore, 
in light of the evidence as noted above, the Board concludes 
that the veteran's PTSD is productive of impairment 
warranting the higher rating of 100 percent under DC 9411.

Accordingly, resolving all doubt in favor of the veteran, the 
Board finds that the schedular criteria for a 100 percent 
rating for PTSD have been met and a 100 percent schedular 
rating is assigned for PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§  3.102, 4.3, 4.130, Diagnostic Code (DC) 
9411 (2007).







ORDER

The appeal on the issue of entitlement to a disability rating 
in excess of 40 percent for service-connected right sciatica, 
including lumbar pain and right knee weakness, is dismissed.

A 100 percent schedular rating for PTSD is granted, subject 
to regulatory criteria applicable to payment of monetary 
awards.  


REMAND

In September 2007, the veteran submitted a notice of 
disagreement (NOD) to an August 2007 rating decision that 
found no clear and unmistakable error in rating decisions 
dated September 23, 1969, and February 24, 1971, which 
assigned a 10 percent rating for residuals of bullet wound in 
the abdomen.  

The filing of a NOD initiates the appeal process.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  It does not appear that a 
statement of the case (SOC) has been issued with respect to 
the aforementioned issues.  Accordingly, because a timely NOD 
regarding this issue has been submitted, a remand is required 
in order for the RO to provide the veteran a statement of the 
case (SOC).  When a notice of disagreement has been timely 
filed, the Board should remand, rather than refer, the issue 
to the RO for the issuance of an SOC.  Manlincon v. West, 12 
Vet. App. 238 (1999); 38 U.S.C.A. § 7105(d)(1) (West 2002).

With regard to the issue of an increased rating for diabetes 
mellitus this issue is not on appeal and is not properly 
before the Board at this time.  The Board review finds that 
in September 2005 the veteran stated that his diabetes 
mellitus had worsened and requested an increased rating.  A 
February 2006 rating decision continued the 10 percent 
disability rating.  The RO notified the veteran of the 
decision by letter dated February 9, 2006.  The veteran, 
through his attorney, submitted a cover letter dated February 
9, 2007, with a notice of disagreement dated February 9, 
2006, which was date stamped as received at the RO on 
February 20, 2007.  The veteran presented testimony on the 
claim for an increased disability rating for diabetes 
mellitus at his hearing in June 2007.  The RO should consider 
whether the notice of disagreement received on February 20, 
2007, was timely.  According to the decision made on 
timeliness, the RO should proceed with further action as 
needed.  

Accordingly, the case is REMANDED for the following actions:

1.  Issue an SOC regarding the issue of 
clear and unmistakable error in rating 
decisions dated September 23, 1969, and 
February 24, 1971, which assigned a 10 
percent rating for residuals of bullet 
wound to the abdomen.  Inform the veteran 
of his appeal rights.

2.  Consider whether the NOD received on 
February 20, 2007, to the denial of an 
increased rating for diabetes mellitus in 
a February 2006 rating decision with 
notification to the veteran dated February 
9, 2006, was timely.  If the NOD is found 
to have been timely received, issue an SOC 
and inform the veteran of his appeal 
rights.  If the NOD is found not to have 
been timely received, notify the veteran 
and his representative of that decision 
regarding timeliness and his appeal 
rights.  If the NOD is untimely, that 
communication should be considered a claim 
for an increased rating for diabetes 
mellitus and is referred to the RO for 
appropriate action.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


